—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered April 6, 1999, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s various challenges to the People’s summation are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the remarks in question were fair inferences drawn from the evidence and were proper when viewed in the context of defendant’s testimony and summation (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.